DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
This action is in response to the Amendment/Remarks on 2/12/21.  Applicant’s arguments were fully considered but were not found to be persuasive.

Response to Arguments
Applicant argues that the claimed invention adopts a decentralized architecture to execute different work tasks while Wagner teaches a centralized management architecture.
First, it is noted that having a “decentralized architecture” is not disclosed in the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., decentralized architecture) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, Wagner teaches that some of its embodiments involve distributed executions of multiple tasks that may be interrelated, such that a first task, when executed, triggers the execution of a second task, etc., until a complete set of desired functionality occurs, wherein no central entity may have knowledge of all tasks or external service processes (col. 2, lines 52-56; col. 3, lines 4-10).  Furthermore, Wagner teaches that its distributed computing environment can involve computing devices in a variety of geographical locations with dedicated network IP addresses, (col. 8, lines 28-39, etc.).  The benefits of distributing or dividing complex functionality into multiple constituent tasks or external service processes involve an increase in the efficiency at which the functionality can be achieved (col. 3, lines 1-4).

Applicant argues that Wagner fails to disclose the limitations “the first operation processor determines a second identification code and a second operation address according to the second task description” and “the first operation processor calls a second operation program by using the second identification code and the second operation address” of independent claims 1 and 8.  
As mentioned above, Wagner teaches that some of its embodiments involve distributed executions of multiple tasks that may be interrelated, such that a first task, when executed, triggers the execution of a second task, etc., until a complete set of desired functionality occurs, wherein no central entity may have knowledge of all tasks or external service processes (col. 2, lines 52-56; col. 3, lines 4-10).  The benefits of distributing or dividing complex functionality into (col. 3, lines 1-4).

    PNG
    media_image1.png
    531
    694
    media_image1.png
    Greyscale

Furthermore, all of the task data needed for distributed task execution is stored in task data store 164 within the task profiler 160.  The task profiler 160 can apply its tasks data with the analysis engine 166 to generate task profiles/maps/graphs/paths and determine how tasks and additional/second/prior/subsequent tasks associated with unique identifiers can be interrelated when distributed (col. 2, lines 52-56; col. 3, lines 4-10; Fig. 8A; col. 22, lines 26-61; col. 23, lines 1-48).  Furthermore, Wagner teaches that its distributed computing environment can involve computing devices in a variety of geographical locations with dedicated network IP addresses, etc. (col. 8, lines 28-39, etc.).  Therefore, Wagner is shown to teach the limitations of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US9,811,363 B1).

As to claim 1, Wagner teaches a remote working system, comprising: 
a network interface, being configured to receive a service request of executing a workflow (Network Interface 192 receives the request(s) for external/auxiliary service(s) 106 and Worker Manager 140 manages workflow executed by Processing Unit 190) (Figs. 1-2; col. 24, lines 41-57); 
a storage, being configured to store a description file of the workflow, wherein the description file comprises a first task description and a second task description (Computer Readable Medium Drive 194 or any persistent or substantially persistent data storage may correspond to the task data store 164 that stores task data that task profiles are based on.  There are multiple tasks that include at least a first task and a second task.  In addition, a call may provide to the on-demand code execution environment 110 a ZIP file containing the user code and any libraries, and/or identifications of storage locations thereof, corresponding to the task requested for execution.) (Fig. 2; col. 14, lines 1-3; claim 15; col. 22, lines 26-56; col. 2, lines 52-61; Abstract); and 
at least one processor (Processing Unit 190) electrically connected to the network interface (Network Interface 192) and the storage, being configured to retrieve the description file from the storage in response to the service request (task data store 164 that corresponds to Computer Readable Medium Drive 194 or any persistent or substantially persistent data storage are used for external/auxiliary service) (col. 22, lines 26-56), determine a first identification code and a first operation address according to the first task description, and call a first operation program (first task) by using the first identification code and the first operation address (a call may provide a ZIP file containing the user code, any libraries, and identifications of storage locations needed to execute the task) (col. 13, line 66 through col. 14, line 3; Abstract), 
wherein a first operation processor (a first virtual machine or a processing unit 190 from one of a plurality of user devices 102) corresponding to the first operation address executes the first operation program, determines a second identification code and a second operation address according to the second task description, and calls a second operation program (second task) by using the second identification code and the second operation address, wherein the first operation processor is one of the at least one processor (a call to a first task will be followed by a call to a second task and calls may provide a ZIP file containing the user code, any libraries, and identifications of storage locations needed to execute the tasks) (Abstract; col. 3, lines 23-53; col. 13, line 66 through col. 14, line 3; Fig. 1), and 
wherein a second operation processor (a second virtual machine or a processing unit 190 on a different user device 102 from the plurality of devices) corresponding to the second operation address executes the second operation program, and the second operation processor is one of the at least one processor (Abstract; col. 3, lines 23-53; col. 13, line 66 through col. 14, line 3; Fig. 1).
Wagner teaches having identifications of storage locations needed to execute the tasks, and although it is not explicitly equivalent to an operation address, one of ordinary skill in the art before the effective date of the application could interpret it as such.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to have an operation address for each operation program because it would provide the predicted result of knowing where to execute tasks and assisting its external service processing by knowing where to deliver content between the user device(s) 102 and application server.

As to claim 2, Wagner teaches wherein the first operation processor further retrieves at least one first parameter from the first task description, the execution of the first operation program by the first operation processor is further based on the at least one first parameter, the second operation processor further retrieves at least one second parameter from the second task description, and the execution of the second operation program by the second operation processor is further based on the at least one second parameter (tasks can have task information such as parameters or constraints) (col. 9, lines 57-66; col. 13, lines 55-59; col. 14, lines 12-25; col. 26, lines 47-59; col. 29, lines 17-32).

As to claim 3, Wagner teaches wherein the execution of the first operation program by the first operation processor further generates an operation result, the first operation processor further integrates the operation result into the description file, and the first operation processor further provides the description file to the second operation program when calling the second operation program (historical information of task data is updated dynamically and in real-time and the updated historical information is inserted/appended/integrated into future calls to execute future tasks) (col. 5, line 19 through col. 6, line 22; col. 29, line 58 through col. 30, line 9).

As to claim 4, Wagner teaches wherein the first operation processor (virtual machine) and the second operation processor (another virtual machine) are a same processor (User Device 102 with a processor may implement a plurality of virtual machine instances) (col. 9, lines 13-14; Fig. 1).

As to claim 5, Wagner teaches wherein the first operation processor and the second operation processor are different processors (col. 9, lines 66-67; col. 18, lines 27-34; col. 36, lines 61-64; Fig. 1).

As to claim 6, Wagner teaches wherein the first operation processor further generates a first container, the execution of the first operation program by the first operation processor is accomplished via the first container, the second operation processor further generates a second container, and the execution of the second operation program by the second operation processor is accomplished via the second container (col. 9, lines 66-67; col. 18, lines 27-34; col. 36, lines 61-64; Fig. 1).

As to claim 7, Wagner teaches wherein each of the first operation processor and the second operation processor is a virtual machine (col. 9, lines 66-67; col. 18, lines 27-34; col. 36, lines 61-64; Fig. 1).

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.


As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.


As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.


As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.


As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 5.


As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 6.


As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. discloses efficient scheduling and distributed of workflows in a decentralized manner using hot metadata.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199